McCLELLAN, J.
(dissenting). The defendant was pnt to trial on an indictment charging an assault with intent to murder. This indictment ivas returned more than 12 months after the act for which the judgment of conviction now complained of by the defendant was committted. Accordingly, upon the sound holding made in the last paragraph of the opinion of the majority, the misdemeanor of which defendant ivas convicted was not embraced in the major charge of assault with intent to murder, unless taken out of the effect of that bar by proof that the offense charged was a continuance of a prosecution instituted against, this defendant before the 12 months’ bar stated operated to conclude a prosecution for the misdemeanor of which the defendant was attempted to be convicted. The bill of exceptionss purports to contain substantially all of the evidence aduced on the trial. No evidence, the effect of which ivas to avoid the bar stated, was offered.
In this state of the case I am of the opinion that the court was wholly without jurisdiction to render the judgment, under this indictment, for an assault with a weapon, a misdemeanor, as was here undertaken. The point has been, in my opinion, expressly decided in McDowell v. State, 61 Ala. 174, where it ivas said: “Although, however as was held in the first of these cases, the time when an offense was committed need not be alleged in the indictment, it must be proved on the trial that it was committed within the period which is prescribed as a bar against the prosecution for it. If this is not done, the prosecution fails. Why? Because, when the period of limitation elapsed, the act ceásed to be a punishable offense. No court was then authorized to pronounce sentence against the person who committed it.” The obvious result, in this case, was that no such offense as tha1 of which the judgment condemns the defendant was em*66braced in the major charge. The defendant was not charged with the misdemeanor, and the judgment assuming to so condemn him is a nullity, because the record shows that the court was without jurisdiction of the misdemeanor of which the court below attempted to adjudge the defendant guilty. Being so void for want of jurisdiction, it could not, of course, support an appeal.— 2 Ency. Pl. & Pr. p. 103, and note citing our decisions. There cannot be, it seems to me, such a thing as a reversal of a judgment shown to have been rendered without jurisdiction, because a reversal presupposes an appael, and from a void (for want of jurisdiction) judgment an appeal will not lie.
Nor is there any merit in the suggestion that the defendant, if his appeal should be dismissed on the ground that it was void, as is my opinion should be done, Avould be left with the judgment below against him, for the reason that, if such dismissal was entered, it would be a final adjudication of the invalidity of the judgment, and the court below would not attempt its enforcement; but, if it did undertake to enforce it, prohibition and other remedies, it may be, would be subject to defendant’s employment. To reverse this case on the presumption that evidence may be introduced to avoid the bar before stated is, in my opinion, to presume jurisdiction in the face of the record before us, which denies it.